Case 13-41253        Doc 43     Filed 04/04/19     Entered 04/04/19 15:12:53          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-41253
         Bryant K Taylor

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/22/2013.

         2) The plan was confirmed on 01/31/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/03/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/29/2015, 03/30/2016, 08/26/2016.

         5) The case was completed on 11/20/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,405.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-41253       Doc 43     Filed 04/04/19        Entered 04/04/19 15:12:53                 Desc         Page 2
                                                    of 3



 Receipts:

        Total paid by or on behalf of the debtor                $29,640.32
        Less amount refunded to debtor                               $0.32

 NET RECEIPTS:                                                                                     $29,640.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,997.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,403.29
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,400.29

 Attorney fees paid and disclosed by debtor:                      $3.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICAN CASH 2 GO                Unsecured         400.00        400.00           400.00          40.91        0.00
 CHECK N GO                        Unsecured         815.00      1,092.54         1,092.54        111.75         0.00
 COTTONWOOD FINANCIAL LTD          Unsecured            NA         260.24           260.24          26.62        0.00
 ILLINOIS DEPT OF HEALTHCARE       Priority            0.00           NA               NA            0.00        0.00
 ILLINOIS DEPT OF REVENUE          Unsecured            NA          35.28            35.28           3.61        0.00
 ILLINOIS DEPT OF REVENUE          Priority             NA          44.69            44.69          44.69        0.00
 INTERNAL REVENUE SERVICE          Unsecured            NA         901.01           901.01          92.16        0.00
 INTERNAL REVENUE SERVICE          Unsecured      1,511.59         610.58           610.58          62.45        0.00
 INTERNAL REVENUE SERVICE          Priority       4,988.73       4,988.73         4,988.73      4,988.73         0.00
 MICHIGAN OFFICE OF CHILD SUPPOR   Priority            0.00           NA               NA            0.00        0.00
 PRESTIGE FINANCIAL SERVICES       Secured       17,000.00     17,000.00        17,000.00      17,000.00    1,746.10
 PRESTIGE FINANCIAL SERVICES       Unsecured            NA          93.94            93.94           9.61        0.00
 PAYDAY LOAN STORE                 Unsecured         522.00           NA               NA            0.00        0.00
 QC FINANCIAL SERVICES INC         Unsecured         300.00           NA               NA            0.00        0.00
 WAUKEGAN LOAN MANAGEMENT          Unsecured            NA         791.86           791.86          80.99        0.00
 WHY NOT LEASE IT                  Unsecured            NA         313.74           313.74          32.09        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-41253        Doc 43      Filed 04/04/19     Entered 04/04/19 15:12:53             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $17,000.00         $17,000.00           $1,746.10
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $17,000.00         $17,000.00           $1,746.10

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $5,033.42          $5,033.42              $0.00
 TOTAL PRIORITY:                                          $5,033.42          $5,033.42              $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,499.19            $460.19              $0.00


 Disbursements:

         Expenses of Administration                             $5,400.29
         Disbursements to Creditors                            $24,239.71

 TOTAL DISBURSEMENTS :                                                                     $29,640.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
